Exhibit 10.31

PROMISSORY NOTE

(Note #2)

 

$1,000,000.00   Effective September 7, 2010

FOR VALUE RECEIVED, FOUNDATION BARIATRIC HOSPITAL OF SAN ANTONIO, L.L.C., a
Texas limited liability company, d/b/a FOUNDATION SURGICAL HOSPITAL OF SAN
ANTONIO, LLC (hereinafter “Borrower”), unconditionally promises to pay to the
order of LEGACY BANK (“Lender”), at 2801 W. Memorial Road, Oklahoma City, OK
73134, or at such other place as may be designated in writing by the holder of
this promissory note, the principal sum of ONE MILLION AND 00/100 DOLLARS
($1,000,000.00), together with interest thereon at the rate hereinafter
specified:

INTEREST RATE. Interest shall accrue on the outstanding principal balance of
this loan at the rate of Wall Street Journal Prime Rate plus one percent
(1.0%) per annum, adjusted on date of change. Interest on this Note shall be
computed on the basis of a 360 day year. The Wall Street Journal Prime Rate
(WSJP) means that annual rate of interest published in The Wall Street Journal
or a similar substitute rate determined by the Lender in its sole discretion as
most nearly approximating that rate in the case this prime rate is no longer
published. Each change in the WSJP shall become effective without notice (which
notice is hereby waived) on the date of change. In no event shall the interest
rate be less than seven percent (7.0%) per annum.

PAYMENT TERMS. Beginning on October 15, 2010, and on the fifteenth (15th) day of
each month thereafter through the Maturity Date, Borrower shall pay Lender
monthly installment payments of principal and interest based upon a sixty
(60) month amortization. Lender may adjust the monthly payments, as needed, to
maintain the scheduled amortization period. On the Maturity Date of September 7,
2015, all accrued interest and unpaid principal shall be due and payable in
full.

DEFAULT INTEREST: Any sum not paid when due shall bear interest at a rate of six
percent (6%) per annum greater than the per annum interest rate prevailing on
this Note at the time the unpaid amount came due, but in no event at a rate less
than fourteen percent (14%) per annum.

Of even date herewith the Borrower and Lender have entered into that certain
First Amended and Restated Loan and Security Agreement (“Agreement”). This
Promissory Note is defined in the Agreement as the “Note #2.” Unless otherwise
defined herein, all words and phrases with their initial letter capitalized
shall be afforded the meaning given in the Agreement.

This Note is executed, delivered, and accepted not in payment of but to
restructure and modify the terms of that certain Promissory Note dated
August 11, 2010, in the original principal amount of not to exceed Two Million
and 00/100 Dollars ($2,000,000.00) (“Prior Note No. 2”).



--------------------------------------------------------------------------------

The Lender’s records of advances and repayments will be prima facie evidence of
the amount owed by the Borrower to the Lender with respect to this Note, in the
absence of manifest error.

All payments made upon this Note shall be applied first to the outstanding
accrued interest, if any, through the date of payment and the balance, if any,
to the principal balance due and owing under this Note.

Borrower hereby waives any and all suretyship type defenses to payment of this
Note.

Borrower agrees that if, and as often as, this Note is placed in the hands of an
attorney for collection or to defend or enforce any of the Lender’s rights
hereunder or under any instrument securing payment of this Note, Borrower shall
pay the Lender its reasonable attorneys’ fees and all court costs and other
expenses incurred in connection therewith.

It is expressly understood that time is of the essence of this Note, and if the
Borrower shall fail to pay, within ten (10) days of when due, any amount payable
under the provisions of this Note or fail to perform any other obligation to the
Lender, or upon the occurrence of an Event of Default under the Agreement such
event shall constitute a default hereunder (any of the foregoing being
hereinafter referred to as “Default”). Upon Default (i) this Note and all other
liabilities together with all accrued but unpaid interest hereon and thereon, at
the option of the Lender, and without notice, demand or presentment, or notice
of intent to accelerate to the Borrower or any other person or party, may be
declared, and thereupon immediately shall become, due and payable; and (ii) the
Lender may exercise, from time to time, any and all other rights, remedies and
recourses now or hereafter existing in equity, at law, herein or under the
Agreements, any other Loan Documents between Borrower and Lender, by virtue of
statute or otherwise, including but not limited to, all rights and remedies
available to it under the Uniform Commercial Code as in effect from time to time
in the State of Oklahoma, and the right to foreclose any and all liens and
security interests securing this Note. Notwithstanding anything herein or in the
Agreement to the contrary, this Note and all other liabilities of Borrower to
Lender, at the option of Lender, may be accelerated, without notice or demand of
any kind in the event Borrower fails to make when due any payments to Lender as
required herein or in the Agreement.

This Note may be prepaid in whole or in part at any time without premium or
penalty. At any time additional payments may be made to be credited to
principal. Monthly payments shall not be reduced as a result of any prepayments.

The invalidity, or unenforceability in particular circumstances, of any
provision of this Note shall not extend beyond such provision or circumstances,
and no other provision of this instrument shall be affected thereby.

Borrower expressly stipulates and agrees that it is the intent of Borrower and
Lender at all times to comply with applicable state law or applicable United
States federal law (to the extent that it permits Lender to contract for,
charge, take, reserve, or receive a greater

 

-2-



--------------------------------------------------------------------------------

amount of interest than under state law) and that this section shall control
every other covenant and agreement in this Note and the other Loan Documents. If
the applicable law (state or federal) is ever judicially interpreted so as to
render usurious any amount called for under the Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Note, or if Lender’s exercise of the option to accelerate the
maturity of the Note, or if any prepayment by Borrower results in Borrower
having paid any interest in excess of that permitted by applicable law, then it
is Borrower’s and Lender’s express intent that all excess amounts theretofore
collected by Lender shall be credited on the principal balance of the Note (or,
if the Note has been or would thereby be paid in full, refunded to Borrower),
and the provisions of the Note and the other Loan Documents immediately shall be
deemed reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Lender for the use, forbearance, or detention of the loan proceeds
evidenced by the Note shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Note until payment in full so that the rate or amount of interest on account
of the Note does not exceed the maximum rate permitted under applicable law from
time to time in effect and applicable to the Note for so long as the Note is
outstanding. Notwithstanding anything to the contrary contained herein or in any
of the other Loan Documents, it is not the intention of Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.

This Note, to the extent of the full face amount hereof, evidences indebtedness
of Borrower to Lender. This Note is issued by the Borrower as part of a
commercial transaction and no part of this loan is for a personal use.

Borrower hereby consents to the jurisdiction and/or venue of any state district
court or federal district court within the State of Oklahoma, as Lender may
elect with respect to any action involving this Note.

BORROWER HEREBY VOLUNTARILY, AND KNOWINGLY, IRREVOCABLY, AND UNCONDITIONALLY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER
BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN THE BORROWER AND LENDER ARISING
OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR ANY RELATED LOAN DOCUMENT.

Borrower stipulates and agrees that the Lender may, at its sole discretion,
assign this Note to any such person it may select, upon such terms and
conditions as it may deem appropriate, and that such assignee shall thereafter
become the holder of this Note and shall be entitled to enforce all rights,
remedies, and other benefits which shall or may inure to the benefit of the
Lender.

Borrower further stipulates, represents and agrees that this instrument
evidences the valid, enforceable, and binding obligation of the Borrower to the
Lender in accordance with

 

-3-



--------------------------------------------------------------------------------

the terms and provisions hereof, without any defense (as of the date of this
Note) to the enforcement thereof, whether denominated as affirmative defense,
offset, counterclaim, or otherwise, and whether at law or in equity. Borrower
hereby waives all defenses (existing as of the date of this Note and/or based
upon acts or omissions occurring prior to the date of this Note) to the
enforcement of this Note.

IN WITNESS WHEREOF, Borrower have executed this instrument this 7TH day of
September, 2010, and made effective as of the date first above appearing.

 

    “BORROWER”   FOUNDATION BARIATRIC HOSPITAL OF SAN ANTONIO, L.L.C., a Texas
limited liability company, d/b/a FOUNDATION SURGICAL HOSPITAL OF SAN ANTONIO By:
  FOUNDATION SURGICAL HOSPITAL HOLDINGS, LLC, a Nevada limited liability
company, its Class B Manager By:   LOGO [g606995ex10_5pg004.jpg]   ROBERT M.
BYERS, Manager

 

-4-